Opinión disidente en parte del
Juez Asociado Señor Santana Becerra
San Juan, Puerto Rico, 18 de abril de 1970
Sostuve en Pueblo v. Díaz Díaz, 86 D.P.R. 558 (1962), distinto al criterio mayoritario, que un acusado tenía derecho a que se le suministraran copias de las declaraciones juradas prestadas por testigos del Ministerio Público — que luego éste *9no sentaba a declarar y ponía a disposición de la defensa— antes de que la defensa determinara utilizarlos o no.
En ese caso hubo la siguiente expresión de mi parte en la sentencia: (86 D.P.R. a la pág. 562)
“El Juez Asociado Sr. Santana Becerra es de opinión que la entrega de las declaraciones juradas del sumario del fiscal, de los testigos renunciados por éste durante el juicio, procedía no sólo en la etapa del proceso en que este Tribunal en su opinión la reconoce, después de haber sido utilizados como testigos del acusado, sí que también en la etapa previa de los procedimientos en que fueron por primera vez requeridas, antes de declarar los testigos en el juicio, como factor necesario para una adecuada defensa en un proceso justo.” (Énfasis ahora.)
Posteriormente, en Pueblo v. Cotto Torres, 88 D.P.R. 23 (1963), volví a expresarme así en la sentencia: (88 D.P.R. a la pág. 38)
“El Juez Asociado señor Santana Becerra hace constar — con-secuente con el criterio que expresó en Pueblo v. Díaz Díaz, 86 D.P.R. 558 (1962)—que en su opinión el acusado tenía derecho a que se le suministraran las declaraciones juradas de los testigos renunciados por el fiscal como prueba acumulativa, como un elemento de juicio en la preparación de su prueba, y porque en esa etapa, la razón de ser de la secretividad del sumario fiscal, justificada o no, ya ha perdido su virtualidad y la cuestión debe descansar en una sana discreción del tribunal juzgador que pro-teja adecuadamente los derechos del acusado; pero a la luz de todos los hechos y demás circunstancias presentes en el ré-cord relacionados con la negativa a ordenar la entrega de dichas declaraciones, entiende que en este caso no hubo un perjuicio sustancial al acusado de modo que amerite la revocación de la sentencia condenatoria.” (Énfasis ahora.) (1)
*10El Tribunal adopta la norma, pero no puedo estar con-forme con la expresión de efecto y vigencia prospectiva con-que la limita.
En ésta, como en otras recientes decisiones del Tribunal, aparentemente se ha querido seguir el mecanismo que última-mente ha seguido el Tribunal Supremo de los Estados Unidos con relación a la aplicación de decisiones penales a otros casos. Sólo que aparentemente, ese mecanismo no se está entendiendo correctamente.
1. En Eskridge v. Washington State Board of Prisons, 357 U.S. 214 (1958), se determinó que la decisión de Griffin v. Illinois, 351 U.S. 12 (1956), que reconoció el derecho de un indigente a tener el récord para su apelación sin costo, *11contra la negativa a suministrárselo, se aplicaba retroactiva-mente, a situaciones ocurridas antes de dicha decisión.
2. En Linkletter v. Walker, 381 U.S. 618 (1965), en que se consideró el efecto prospectivo o retroactivo de la decisión de Mapp v. Ohio, 367 U.S. 643 (1961), el Tribunal hace una exposición clara de la norma de derecho a seguir y los factores a considerar al decidirse si una decisión ha de ser aplicada o no a situaciones iguales coetáneas o anteriores a ella, o si sólo a situaciones iguales surgidas con posterioridad a la misma.
La exposición doctrinal del Juez Clark en Linkletter sobre la materia, a mi juicio no superada por expresiones posterio-res del Tribunal, no ha sido repudiada.
3. En Johnson v. New Jersey, 384 U.S. 719 (1966), se sostuvo que la decisión de Gideon v. Wainwright, 372 U.S. 355 (1963), que decretó el derecho a asistencia de abogado, tenía aplicación retroactiva, o sea a procesos ocurridos antes de dicha decisión, e igualmente sostuvo la aplicación retrospec-tivamente de Jackson v. Deno, 378 U.S. 368 (1964).
4. Johnson v. New Jersey también dispuso que la norma de Escobedo v. Illinois, 378 U.S. 478 (1964), era aplicable sólo a procesos comenzados después de dicha decisión,. 22 junio de 1964, y dio igual aplicación prospectiva a Miranda v. Arizona, 384 U.S. 436 (13 de junio de 1966).
5. En Tehan v. Shott, 382 U.S. 406 (1966), se dictaminó que la decisión de Griffin v. California, 380 U.S. 609 (1965), no se aplicaría retrospectivamente.
6. Stovall v. Deno, 388 U.S. 293 (junio 12, 1967), dispuso que las normas constitucionales sentadas ese día en United States v. Wade, 388 U.S. 218 y en Gilbert v. California, 388 U.S. 263, sobre confrontación para identificar, serían apli-cables a confrontaciones surgidas con posterioridad a esa fecha.
*127. Roberts v. Russell, 392 U.S. 293 (1968), dispuso la aplicación retroactiva de la norma sentada en Bruton v. United States, 391 U.S. 123 (1968).
8. La aplicación no retroactiva de la decisión de Duncan v. Louisiana, 391 U.S. 145 (1968), y de Bloom, v. Illinois, 391 U.S. 194 (1968), fue dispuesta en De Stefano v. Woods, 392 U.S. 631 (1968).
9. Berger v. California, 393 U.S. 314 (1969), determinó la aplicación retroactiva de la norma establecida en Barber v. Page, 390 U.S. 719 (1968), sobre declaraciones previas de testigos.
10. Desist v. United States, 394 U.S. 244 (1969), dispuso que la norma sentada en Katz v. United States, 389 U.S. 347 (1967), se aplicaría prospectivamente a investigaciones conducidas después de dicha decisión.
11. Jenkins v. Delaware, 395 U.S. 213 (1969), esta-bleció que la norma de Miranda v. Arizona, 384 U.S. 436 (1966), no se aplicaba a acusados cuyos nuevos juicios comen-zaron después de dicha decisión de Miranda, pero en que los juicios originales comenzaron antes de la misma.
Si se examinan esos pronunciamientos, se verá que el Tribunal Supremo no ha actuado a capricho y por mero fiat al darle solo efecto prospectivo a una decisión suya, como ex-cepción y alegándose de la norma tradicional de derecho al efecto de que el fallo judicial declara la ley como la ley ha sido. Se han expuesto las razones para la vigencia prospectiva úni-camente, sobre una base de caso por caso, y a la luz de todos los hechos y circunstancias envueltos en cada situación.
En mi expresión disidente en Pueblo v. Delgado Martínez, 96 D.P.R. 720 (1968), a la pág. 725 y ss., tuve ocasión de ma-nifestarme sobre el particular. También ha sido un factor de-cisivo el de si se afronta el problema en un ataque colateral del fallo o en apelación directa. Como se dice en Johnson v. New Jersey, supra, a la pág. 728, la retroactividad o no re-*13troactividad de una norma no está automáticamente determi-nada por la disposición constitucional en que se basa el dicta-men. Cada norma constitucional de procedimiento penal tiene sus propias funciones, y su propio efecto en la administra-ción de justicia, y la manera en que estos factores se combinan debe variar inevitablemente con el dictamen dado. Así, debe-mos determinar la retroactividad “en cada caso” examinando los rasgos peculiares de la específica “regla envuelta”. (2)
Con todo lo anterior, y a pesar del mecanismo reciente-mente utilizado por el Tribunal Supremo de los Estados Uni-dos, mecanismo éste que tratamos de aplicar sólo que en forma automática, y no selectiva y fundamentada como demuestran esas decisiones, dicho Tribunal no ha fijado fecha de vigencia a un decisión al emitir la misma. Emitir un fallo, que es función de interpretar y declarar lá ley aplicable a una cues-tión litigiosa, fijándole a tal fallo cláusula de vigencia, deja de ser función judicial para ser un acto puramente legisla-tivo no permisible. Bajo el sistema constitucional del Estado Libre Asociado de Puerto Rico, equivale a adoptar una Regla de Procedimiento Criminal a partir de determinada fecha soslayando la intervención de la Legislatura que la Constitu-ción exige.
Según anuncié mi posición en los casos de Díaz y Cotto Torres, la negativa a suministrar las declaraciones en la etapa aludida puede llevar a una situación de un juicio justo e imparcial o no, dependiendo de las circunstancias de cada caso en particular. La norma que hoy se adopta dejaría fuera y sin corrección judicial por medio de un fiat legislativo, del propio tribunal, los casos en que los derechos, del acusado *14hayan podido haberse perjudicado, a la luz de sus particulares hechos y circunstancias. Por lo anterior disiento de esa parte del fallo.
He examinado el récord en este caso, y conforme al mismo y sus circunstancias, creo que la negativa a conceder las de-claraciones juradas en la etapa en que se solicitaron no creó un estado de indefensión y perjuicio al apelante que justifique una revocación de la sentencia. La propia defensa de hecho renunció a invocar tal perjuicio al expresar para el récord que de la entrevista sostenida con el testigo renunciado no surgía nada que. pudiera llevar a su ánimo el utilizarlo como testigo de defensa. He llegado a esta conclusión “más allá de duda razonableconforme a la norma que exige Chapman v. California, 386 U.S. 18, pág. 24.
Al igual que en Coito Torres, creo que no se cometió error revocable en las circunstancias de este caso, en que además se trataba de una prueba de cargo breve, clara, sencilla, sin discrepancias dentro de ella misma, y de un valor probatorio muy contundente.

 La teoría de la secretividad del sumario fiscal, edificada sobre una ligera expresión del Art. 11 del Código de Enjuiciamiento Criminal adop-tado en 1902, al efecto de que “el examen” de testigos por el promotor fiscal se hará privadamente, teoría que hallaba fuerza en el hecho de que bajo el sistema entonces imperante el fiscal tenía la facultad de determinar causa probable para ordenar arrestos y también para someter al ciuda-dano a proceso, ha perdido su virtualidad y a mi juicio no tiene ya un *10fundamento racional para sostenerse:- — primero, desde que por la Consti-tución de 1952 el fiscal fue priyado de su facultad de determinar causa probable para arrestos; y luego, desde que a partir de 1963 fue privado de la facultad de determinar causa probable para someter al ciudadano a un proceso; y además, dentro del espíritu de la norma de debido procedi-miento sentada en el conocido caso de Jencks v. United States, 353 U.S. 657 (1957); y después de la vigencia de la actual Regla 95 de Procedi-miento Criminal.
Como lo era en el enjuiciamiento español que aquí precedió al procedi-miento criminal de 1902 — en que una vez dictado auto de procesamiento (causa para enjuiciar) el sumario fiscal quedaba abierto al acusado — me parece que una vez el Ministerio Público acude con su investigación a un magistrado y éste determina que hay causa probable para someter al ciudadano a un proceso, todo el sumario fiscal adquiere ya el concepto de expediente público debido a la intervención judicial, y debe estar al alcance del acusado.
El sostener de ahí en adelante su secretividad pugna con los más modernos criterios procesales de un juicio justo con las cartas sobre la mesa y sin sorpresas escondidas, porque ello facilita la búsqueda de la verdad en la debida preparación del acusado para el juicio antes de que comience éste. Lo dicho cobra mayor razón de ser para mí en el caso del ciudadano indigente, que es la gran masa de ciudadanos que afrontan pro-cesos penales, y quienes carecen de aquellos medios y mecanismos para preparar su defensa de que dispone el Ministerio Público en la investigación y acopio de prueba para el juicio.
Creo que ya ha llegado el momento de que esta teoría de secretividad en la cual se sigue refugiando el Estado deba ser reevaluada, bien por determinación judicial como problema de juicio justo e imparcial, o ya mediante estudio y criterio legislativo.


 Cf. Limitation of New Judge-Made Law to Prospective Effect Only. “Prospective Overruling”, Marq. L. Rev., Vol. 52 (1967), pág. 254.
Nota: Al caso de Kenney v. Haugh (Iowa), 163 N.W.2d 428 (1968), en Drake L. Rev., Vol. 18, No. 1, pág. 285;
The Control of “Sunbursts”: Techniques of Prospective Overruling, Schaefer, N. Y. U. L. Rev., Vol. 42 (1967), pág. 631.